Citation Nr: 1409818	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-12 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to death pension benefits for the Veteran's dependent children, K.W. and C.W. 


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971 and October 1977 to October 1981.  The appellant is the mother and custodian of the Veteran's dependent children, K.W. and C.W.   
This matter comes before the Board of Veterans' Appeals (Board) on appeal from two decision letters (one for each child) issued in August 2010 by the RO in Philadelphia, Pennsylvania, on brokerage for the RO in Columbia, South Carolina, which retains original jurisdiction.  Although the appellant initially requested a hearing before the Board, she later withdrew that request.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 

During the Veteran's lifetime, the appellant had filed for apportionment of the Veteran's non-service connected pension benefits on behalf of the Veteran's minor children.  Unfortunately, adjudication of that claim was not completed prior to his death.  While the Board understands the appellant's frustration with that fact, there is no adverse determination for the Board to review.  Moreover, there is no benefit that can be awarded at this time.  Apportionment is paid out of a share of the benefits given to the Veteran, and, as the Veteran is now deceased, there is no longer any benefit being paid that can be subject to apportionment.  To the extent that the appellant is requesting apportionment out of the money paid to the Veteran during his lifetime, those funds would be controlled by the Veteran's estate, over which VA does not have jurisdiction.


FINDINGS OF FACT

1. The Veteran had more than 90 days of active service during a period of war.  

2. The Veteran's two unmarried minor children are not in the custody of a surviving spouse.  

3. The Veteran's two unmarried minor children each have income that is not excludable and that exceeds the countable income limit for death pension benefits payable to surviving children.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 1521, 1542, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.24, 3.270, 3.271, 3.272 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to Death Pension Benefits

The appellant asserts that the Veteran's two dependent children are entitled to VA death pension benefits as surviving children of a veteran who served during a period of war.  The appellant is the mother and custodian of the Veteran's dependent children.  She is not, however, the Veteran's surviving spouse and therefore does not have her own separate entitlement to death pension benefits.  

Death pension is a benefit payable to a veteran's surviving spouse or child because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4).  
For VA purposes, a "surviving child" means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before age 18, and who is a member of the household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child.  A surviving child is entitled to benefits if he or she (1) is under 18 years of age or (2) before reaching age 18, became permanently incapable of self-support, or (3) is, over 18 years of age, but under age 23, and working toward completion of education or training at an approved institution.  38 C.F.R. § 3.57(a). 

The Veteran's service personnel records show he had active service for more than ninety days during a period of war.  The evidence of record shows that the two children in the appellant's custody were determined by a court of competent jurisdiction to be the Veteran's children.  The evidence of record also shows that both children are under 18 years of age, with C.W.'s birthday in June 1996 and K.W.'s birthday in August 1998.  

Therefore, the children meet the death pension benefits eligibility criteria regarding the Veteran's status, their relationship to the Veteran, and their age.  Accordingly, the only remaining issue is whether the Veteran's dependent children meet the final death pension benefits eligibility criterion related to their respective incomes.  See 38 C.F.R. §§ 3.3, 3.24, 3.270, 3.271, 3.272.  

The Veteran passed away on May 25, 2009.  The appellant filed her VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child) in June 2009.  The Philadelphia RO issued decision letters for each child in August 2010, stating that death pension benefits had been granted effective May 25, 2009 and then terminated effective July 1, 2009 for each child.  The decision letter explained that as of July 1, 2009, each child's income exceeded the maximum annual death pension limit set by law.  

On the appellant's June 2009 claim, she indicated that each of the Veteran's two dependent children would soon begin receiving $561.00 per month from the Social Security Administration.  In a December 2009 statement, the appellant stated that each of the Veteran's two dependent children was currently receiving $561.00 per month in income.  In her September 2010 Notice of Disagreement, the appellant again reported that each of the children had an income of $561.00 per month.  
The maximum annual rate of improved pension for a surviving child is specified by statute and is increased periodically under 38 U.S.C.A. § 5312 .  See 38 C.F.R. § 3.24. 

The appellant's claim was received in June 2009.  Effective in December 2008, the annual income limit for a surviving child was $2,020.00.  The evidence of record shows that each of the Veteran's surviving children has received $561.00 per month in income since July 2009, for an annual income of $6,732.00 for each child.  

Regarding whether income limits are satisfied, the Board observes that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271.  Recurring income means income which is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271(a)(1).    

The only source of each surviving child's income in this case is the Social Security Administration.  Income from the Social Security Administration is not specifically excluded under 38 C.F.R. § 3.372.  Neither child has any income of a type that is specifically excluded from countable income.  Accordingly, each child had a countable income of $6,732.00 at the time of the August 2010 decision letters, which was well in excess of the $2,020 annual income limit for a surviving child.  The RO properly determined that the children's monthly payments of $561.00 each began in July 2009, and properly terminated the children's death pension benefits as of that date.  

It is important for the appellant to understand that benefits from the Social Security Administration, in most cases, make individuals ineligible for a VA pension due to the income limits.  

In all applicable periods, the income for each of the Veteran's surviving children exceeded the income limits set forth for death pension benefits eligibility.  As the law is dispositive, entitlement to death pension benefits is denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30   (1994).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102  (2008). 

The Board acknowledges that the appellant has reported financial hardship. The Board is sympathetic to the appellant's case; however, the Board is bound by the law and without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 2013); Harvey v. Brown, 6 Vet. App. 416, 425   (1994).  The Board notes that, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33   (1992), citing Office of Personnel Management  v. Richmond, 496 U.S. 414, 426 (1990). 

II. Duties to Notify and Assist

The Board has considered VA's duties to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009)).  However, as discussed above, the law and not the facts are dispositive of this appeal; therefore, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

ORDER

Entitlement to death pension benefits for the Veteran's dependent children is denied.




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


